This Office Action is in response to the amendment filed on September 27, 2022.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of Kim (parent United States Patent 10,916,514) together with Wang (United States Patent Application Publication 2008/0251923). 
As to independent claim 1, Kim’s claim 4 recites a semiconductor structure, comprising:  a substrate having an insulating layer thereon, the substrate having a perimeter, and the substrate comprising silicon; a metallization structure on the insulating layer, the metallization structure comprising conductive routing in a dielectric material stack; a first metal ring in the dielectric material stack and continuous around the conductive routing; a second metal ring in the dielectric material stack and continuous around the first metal ring, wherein at least one of the first metal ring or the second metal ring comprises a vertical stack of alternating metal lines and vias; a plurality of staggered non-continuous (i.e., mini) metal rings between the first metal ring and the second metal ring; and a metal-free region of the dielectric material stack surrounding the second metal ring, the metal-free region adjacent to the second metal ring and adjacent to the perimeter of the substrate.
The difference between claim 1 and Kim’s claim 4 is claim 1 further recites “the alternating metal lines comprising a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line.”
Wang teaches that rings such as the first and second metal rings recited in Kim’s claim 4 conventionally comprise a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line (see Wang’s Fig. 1 disclosure, for example).
It would have been obvious to one skilled in the art to make the first and/or second ring of Kim’s claim 4 of a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line, because Wang teaches that rings such as the first and second metal rings recited in Kim’s claim 4 conventionally comprise a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line. 

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Kim (parent United States Patent 10,916,514) together with Wang (United States Patent Application Publication 2008/0251923).
As to independent claim 11, Kim’s claim 15 recites a semiconductor package, comprising: an embedded interconnection bridge comprising a bridge within a semiconductor package substrate, the bridge comprising:  a substrate having an insulating layer thereon, the substrate having a perimeter, and the substrate comprising silicon; a metallization structure on the insulating layer, the metallization structure comprising conductive routing in a dielectric material stack; a first metal ring in the dielectric material stack and continuous around the conductive routing; a second metal ring in the dielectric material stack and continuous around the first metal ring, wherein at least one of the first metal ring or the second metal ring of the bridge comprises a vertical stack of alternating metal lines and vias; a plurality of staggered non-continuous (i.e., mini) metal rings between the first metal ring and the second metal ring; and a metal-free region of the dielectric material stack surrounding the second metal ring, the metal-free region adjacent to the second metal ring and adjacent to the perimeter of the substrate; a first semiconductor die on the semiconductor package substrate; and a second semiconductor die on the semiconductor package substrate and adjacent the first semiconductor die, the second semiconductor die electrically coupled to the first semiconductor die by the conductive routing of the metallization structure of the bridge.
The difference between claim 11 and Kim’s claim 15 is claim 11 further recites “the alternating metal lines comprising a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line.”
Wang teaches that rings such as the first and second metal rings recited in Kim’s claim 15 conventionally comprise a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line (see Wang’s Fig. 1 disclosure, for example).
It would have been obvious to one skilled in the art to make the first and/or second ring of Kim’s claim 15 of a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line, because Wang teaches that rings such as the first and second metal rings recited in Kim’s claim 15 conventionally comprise a first metal line, a second metal line above the first metal line, a third metal line above the second metal line, and a fourth metal line above the third metal line.

Claims 2, 3, 5-10, 12-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The applicant’s argument is moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Registered practitioners can telephone the examiner at (571) 272-1843.  Any voicemail message left for the examiner should include the registration number of the registered practitioner calling.  The examiner’s supervisor is Wael Fahmy, whose telephone number is (571) 272-1705.
/MARK V PRENTY/Primary Examiner, Art Unit 2814